                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


ROOR INTERNATIONAL BV and
SREAM, INC.,

                      Plaintiffs,

v.                                                            Case No: 6:19-cv-44-Orl-41LRH

PIPE DREAMS USA, INC. and JAMES
KNAPTON,

                      Defendants.
                                                /

                                                ORDER

       THIS CAUSE is before the Court upon sua sponte review of the file. United States

Magistrate Judge Leslie R. Hoffman issued a Report and Recommendation (Doc. 24) in which she

recommends dismissing the Complaint (Doc. 1) as to Defendant James Knapton without prejudice

for failure to serve in accordance with Federal Rule of Civil Procedure 4(m).

       After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the Report and Recommendation. Accordingly,

it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 24) is ADOPTED and CONFIRMED and

               is made a part of this Order.

           2. The Complaint (Doc. 1) is DISMISSED as to Defendant Knapton.

           3. The Clerk is directed to terminate James Knapton as a Defendant and amend the

               case style accordingly.




                                               Page 1 of 2
       DONE and ORDERED in Orlando, Florida on October 24, 2019.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
